Citation Nr: 1747545	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  09-28 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation higher than 30 percent for sickle cell anemia with bilateral sickle cell retinopathy prior to June 28, 2008, in excess of 40 percent from June 28, 2008 to February 28, 2010, and in excess of 30 percent from March 1, 2010.

2.  Entitlement to service connection for cholecystectomy, histoplasmosis, and blastomycosis to include as secondary to sickle cell anemia with bilateral sickle cell retinopathy.

3.  Entitlement to service connection for glaucoma with uveitis to include as secondary to sickle cell anemia with bilateral sickle cell retinopathy.

4.  Entitlement to an evaluation higher than 10 percent for an anxiety disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from November 1968 to September 1970.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In September 2007 the RO effectuated an August 2007 Board decision, which granted service connection for sickle cell anemia.  However, the RO characterized the disability to include bilateral sickle cell retinopathy and assigned a 30 percent rating, effective July 13, 2004.  In August 2008, the RO granted an increased rating of 40 percent for sickle cell anemia with bilateral sickle cell retinopathy, effective June 28, 2008.  The RO later found clear and unmistakable error in the August 2008 rating decision, however, and in December 2009 reduced the Veteran's disability rating to 30 percent, effective March 1, 2010.

The RO denied service connection for glaucoma and uveitis in August 2008.  In April 2009, the RO denied service connection for cholecystectomy and histoplasmosis.  The RO characterized the second disability as blastomycosis in the July 2010 statement of the case and the disability has since been referred to as blastomycosis (rather than histoplasmosis).  To avoid any further confusion the Board has recharacterized the disabilities on appeal to include both histoplasmosis and blastomycosis.

In January 2011, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.

The RO granted service connection for an anxiety disorder in July 2011, assigning a 10 percent rating, effective January 25, 2011.  The Veteran filed a notice of disagreement in September 2011; and was issued a statement of the case in January 2014.  The Veteran requested a Board hearing on his VA-Form 9; but later withdrew this request.  See August 14, 2014 Report of General Information, VA-Form 27-0820.

In a May 2013 rating decision, the RO denied again service connection for glaucoma although this disability is presently on appeal.

In May 2014, the Board remanded the claim for an increased rating for sickle cell anemia with bilateral sickle cell retinopathy, service connection for cholecystectomy, histoplasmosis, and blastomycosis to include as secondary to sickle cell anemia with bilateral sickle cell retinopathy, and service connection for glaucoma with uveitis to include as secondary to sickle cell anemia with bilateral sickle cell retinopathy.  During the course of the remand, the Veteran's appeal for a higher rating for anxiety was merged into the claim on appeal.  The case has been returned for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Multiple VA treatment records dated through 2017 which are relevant to the claims on appeal have been added to the record since the Board's remand in May 2014.  However, there is no record of any supplemental statement of the case that has been issued for the claims that were remanded.  Relevant examinations pertinent to increased rating claim for anxiety also have been generated since the last statement of the case in 2014.  There is no record showing that this information has been considered by the RO in relationship to the claims on appeal; and the Veteran has not waived RO jurisdiction over this evidence.  Therefore the Board cannot consider it in the first instance at present.

Also, regarding the increased rating claim for anxiety, the record shows that the Veteran was last examined for compensation and pension purposes in 2011.  Given that approximately six years has since passed and there is evidence of additional treatment for anxiety through 2016, additional examination is warranted to assess the present severity of the anxiety disorder.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify and sign the proper release form for any additional, recent treatment he has received for his sickle cell anemia, sickle cell retinopathy, cholecystectomy, blastomycosis, histoplasmosis, glaucoma, uveitis, and anxiety disorder.  If the Veteran complies, make reasonable efforts to obtain copies of these records.  If any efforts are unsuccessful, notify the Veteran and indicate what further steps VA will make concerning his claim.

3.  Associate with the claims file any additional VA treatment records from the VAMC in Memphis dated since August 2017 pertinent to the claims on appeal.

4.  Ensure that there has been compliance with all of the directives of the Board's May 2014 remand.  

5.  Thereafter, arrange for the Veteran to be scheduled for a VA psychiatric evaluation to determine the current severity of his anxiety disorder.  The examiner should review the record.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected anxiety disorder, in accordance with the rating criteria specified at 38 C.F.R. § 4.130, Diagnostic Code 9413.  

The VA examiner is requested to provide an opinion as to the functional (both social and occupational) impairment due to the Veteran's service-connected anxiety disorder.  In providing the requested determination, the examiner must consider the degree of interference with ordinary activities, including capacity for employment, caused by the Veteran's anxiety disorder.

6.  Finally, readjudicate the claims on appeal with consideration of all pertinent evidence added to the file and scanned into VBMS/Virtual VA records since the last SOCs in 2010 and 2014.  The RO should determine whether separate evaluations are warranted for sickle cell anemia and bilateral sickle cell retinopathy and, if so, consider each disability under the relevant diagnostic code.  If any of the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




